         Case 2:17-cv-02651-GMN-EJY Document 53-1 Filed 09/24/19 Page 1 of 2




1
2
3
4
                                  UNITED STATES DISTRICT COURT
5
                                        DISTRICT OF NEVADA
6
7    SWITCH, LTD.,                                   Case No.: 2:17-cv-02651-GMN-EJY
     a Nevada limited liability company,
8                                                    INDEX OF EXHIBITS
                     Plaintiff,
9
             vs.
10

11   STEPHEN FAIRFAX; MTECHNOLOGY;
     DOES 1 through 10; and ROE ENTITIES
12   11 through 20, inclusive,

13                   Defendants.
14
     Exh. No.                                  Description of Exhibit
15
                   July 29-31, 2019 Email Exchange between Piers Tueller, Ronald Green, and Sam
         A
16                 Castor

17       B         August 23, 2019 Email from Sam Castor to Ronald Green

18       C         August 26-27 Email Exchange Between Ronald Green and Sam Castor

19       D         September 3, 2019 Email from Sam Castor to Ronald Green

20
         E         September 4, 2019 Letter from Marc Randazza to Sam Castor
21
                   November 8-13, 2018 Email Exchange between Christopher Austin and Ronald
22       F
                   Green
23
         G         May 22, 2019 Email from Anne-Marie Birk to Ronald Green
24
25       H         May 23, 2019 Letter from Ronald Green to Anne-Marie Birk
26
27
                                                     -1-
28                                             Index of Exhibits
                                           2:17-cv-02651-GMN-EJY
     Case 2:17-cv-02651-GMN-EJY Document 53-1 Filed 09/24/19 Page 2 of 2




1    I     July 23, 2018 Email Exchange between Christopher Austin and Ronald Green
2
     J     October 9, 2018 Letter from Ronald Green to Christopher Austin and Sam Castor
3
4
     K     February 1, 2019 Letter from Ronald Green to Christopher Austin
5
6
     L     April 29, 2019 Letter from Ronald Green to Christopher Austin
7
8    M     May 10-14, 2019 Email Exchange between Christopher Austin and Ronald Green

9
     N     April 12, 2019 Email and Attachment from Christopher Austin to Ronald Green
10
           April 18, 2019 Email Exchange and Attachment between Ronald Green and
11   O
           Christopher Austin
12   P     April 24-25, 2019 Email Exchange between Ronald Green and Christopher Austin
13   Q     February 19, 2019 Email from Ronald Green to Christopher Austin

14   R     December 13, 2018 Email from Ronald Green to Christopher Austin

15   S     December 18, 2018 Email Exchange between Ronald Green and Christopher Austin

16   T     December 27, 2018 Email from Ronald Green to Christopher Austin
     U     January 24-25, 2019 Email Exchange between Ronald Green and Christopher Austin
17
     V     April 12, 2019 Email from OpenText to Ronald Green
18
     W     Plaintiff’s Responses to First Set of Requests for Production of Documents
19
20
21
22
23
24
25
26
27
                                              -2-
28                                      Index of Exhibits
                                    2:17-cv-02651-GMN-EJY
